Order entered December 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00621-CR
                               No. 05-22-00622-CR
                               No. 05-22-00623-CR

                WILSON ALEJANDRO MONTOYA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
       Trial Court Cause Nos. F19-00780-I, F19-00781-I, & F19-00779-I

                                      ORDER

      The sealed clerk’s record in cause no. 05-22-00622-CR (trial court cause no.

F19-00781-I) is overdue. On November 14, 2022, we struck the October 4, 2022

sealed volume of the clerk’s record in cause no. 05-22-00622-CR and ordered the

district clerk to file within 14 days a sealed volume of the clerk’s record containing

the trial court’s sealing order and the sealed documents. See TEX. R. APP. P.

9.10(g) (providing sealed documents must be filed in separate record and sealing
order must be first document in sealed record if sealed record is filed

electronically). As of the date of this order, the sealed volume of the clerk’s record

has not been filed.

      We ORDER the Dallas County District Clerk to file, within FOURTEEN

DAYS of the date of this order, a sealed volume of the clerk’s record in cause no.

05-22-00622-CR with the trial court’s sealing order and the sealed documents.

      We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas

County District Clerk; and counsel for all parties.


                                              /s/     LANA MYERS
                                                      JUSTICE